UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-177534 MILAGRO OIL & GAS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 26-1307173 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1301 McKinney, Suite 500, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (713) 750-1600 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of 15(d) of the Exchange Act. Yeso Nox Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of March 28, 2013, there were 280,400 shares of the registrant’s common stock, par value $.01 per share, outstanding. 1 TABLE OF CONTENTS Page PART I Items 1and 2. Description of Business and Properties 4 Item 1A. Risk Factors 18 Item 1B. Unresolved Staff Comments 28 Item 3. Legal Proceedings 28 Item 4. Mine Safety Disclosures 28 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item 6. Selected Financial Data 30 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 47 Item 8. Financial Statements and Supplementary Data 50 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 73 Item 9A. Controls and Procedures 73 Item 9B. Other Information 73 PART III Item 10. Directors, Executive Officers and Corporate Governance 74 Item 11. Executive Compensation 76 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 87 Item 13. Certain Relationships and Related Transactions, and Director Independence 88 Item 14. Principal Accounting Fees and Services 89 PART IV Item 15. Exhibits and Financial Statement Schedules 91 2 Forward-Looking Statements The information discussed in this report and our public releases include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended( the “Exchange Act”)). All statements, other than statements of historical facts, included herein concerning, among other things, planned capital expenditures, increases in oil and natural gas production, the number of anticipated wells to be drilled after the date hereof, future cash flows and borrowings, pursuit of potential acquisition opportunities, our financial position, business strategy and other plans and objectives for future or proposed operations, are forward-looking statements. These forward-looking statements are identified by their use of terms and phrases such as “may,” “expect,” “estimate,” “project,” “plan,” “believe,” “intend,” “achievable,” “anticipate,” “will,” “continue,” “potential,” “should,” “could,” and similar terms and phrases. Although we believe that the expectations reflected in these forward-looking statements are reasonable, they do involve certain assumptions, risks and uncertainties. Our results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, among others: • our level of indebtedness; • covenant restrictions under our debt agreements; • our ability to finance our planned capital expenditures; • the volatility in commodity prices for oil and natural gas; • demand for oil and natural gas; • future profitability; • our ability to continue as a going concern; • accuracy of reserve estimates; • the need to take ceiling test impairments due to lower commodity prices; • significant dependence on equity financing for acquisitions; • the ability to replace our oil and natural gas reserves; • general economic conditions; • our ability to control activities on properties that we do not operate; • pricing risks; • availability of rigs, crews, equipment and oilfield services; • our ability to retain key members of our senior management and key technical employees; • geographic concentration of our assets; • expiration of undeveloped leasehold acreage; • exploration, exploitation, development, drilling and operating risks; • the presence or recoverability of estimated oil and natural gas reserves and the actual future production rates and associated costs; • availability of pipeline capacity and other means of transporting our oil and natural gas production; • reliance on independent experts; • our ability to integrate acquisitions with existing operations; • the sufficiency of our insurance coverage; • competition; • the possibility that the industry may be subject to future regulatory or legislative actions (including changes to existing tax rules and regulations and changes in environmental regulation); • environmental risks; and • additional staffing requirements and other increased costs associated with being a reporting company. Finally, our future results will depend upon various other risks and uncertainties, including, but not limited to, those in the section entitled “Risk Factors” herein. All forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements in this section and elsewhere in this report. Other than as required under securities laws, we do not assume a duty to update these forward-looking statements, whether as a result of new information, subsequent events or circumstances, changes in expectations or otherwise. 3 PART I Items 1 and 2. Description of Business and Properties Overview- We are an independent oil and gas company primarily engaged in the acquisition, exploration, exploitation, development and production of oil and natural gas reserves. We were formed as a limited liability company in 2005 with a focus on properties located onshore in the U.S. Gulf Coast. In November 2007, we acquired the Gulf Coast assets of Petrohawk Energy Corporation for approximately $825.0 million. The acquisition included properties primarily in the onshore Gulf Coast region in Texas, Louisiana and Mississippi. Since this acquisition, we have acquired additional proved producing reserves that we believe have upside potential, have implemented an active drilling, workover and recompletion program and have expanded our geographic diversity by moving into the Midcontinent area. As of December 31, 2012, we owned interests in 1,436 gross (845.2 net) wells and had average daily net production in December 2012 of approximately 7,054 Boe/d and approximately 7,308 Boe/d for the year ended December 31, 2012. The wells that we operate provided approximately 78% of our average daily production for 2012. As of December 31, 2012, our estimated net proved reserves, as prepared by our independent reserve engineering firm, W.D. Von Gonten & Co., were 33.6 MMBoe, consisting of 106.8 Bcf of natural gas, 10.9 MMBbl of oil, and 4.9 MMBbl of NGL. As of December 31, 2012, approximately 53% of our net proved reserves were natural gas and approximately 47% were oil and NGL, and approximately 59% of our reserves were proved developed. Our estimated reserve to production ratio as of December 31, 2012 was 12.6 years. During 2012, we drilled 16 gross (9.2 net) wells, consisting of eight gross (3.5 net) exploratory wells and eight gross (5.7 net) developments wells with an average success rate of 75%. For the year ended December 31, 2012, we spent approximately $32.5 million in capital expenditures to support our business plan. Of this amount we spent approximately $16.0 million to drill or complete 16 gross (9.2 net) wells, of which 12 were successful, adding approximately 575 net Boe/d to our 2012 average daily production. Of these 16 gross wells, ten were completed in 2012, four were dry holes and two are going to be completed in early 2013.We also recompleted or worked over approximately 102 gross (78.9 net) wells during 2012 at a capital cost of approximately $12.0 million and approximately $1.6 million, net of insurance proceeds of approximately $1.7 million, was spent to plug and abandon wells. The remaining capital expenditures of approximately $2.9 million were related primarily to seismic, facilities, vehicles and other items associated with our operations. Our workover efforts added approximately 634 Boe/d to our average daily production for 2012. Our 2013 capital budget contemplates spending approximately $21.7 million in connection with the drilling and completion of 24 gross (13.7 net) wells. Two of these 24 completions are carried over from 2012 to be done in early 2013. Of the 24 wells, 12 will be operated and 12 will be non-operated. Of the operated wells, ten are planned in our Texas Gulf Coast area and two are planned for our Southeast area. Of the 12 non-operated wells, eight are planned in our South Texas area with three in our Midcontinent area and one in our Southeast area. The following table provides information with respect to our estimated net proved reserves as of December 31, 2012, as prepared by W.D. Von Gonten & Co., and our average daily production for 2012. Total Wells Area Net Proved Reserves (MMBoe) (a) % of Total Proved Reserves (a) SEC Pricing PV-10 (Millions) (a) NYMEX Strip Pricing PV-10 (Millions) (b) % Gas Gross Net Average Daily Production (Boe/d) ( c) % of 2012 Average Daily Production Texas Gulf Coast Southeast South Texas Midcontinent Total (a) Our “SEC Pricing” net proved reserves as of December 31, 2012, were calculated using oil and natural gas price parameters established by current SEC guidelines and accounting rules for a non-GAAP measure based on average prices as of the first day of each of the preceding twelve months ended on such date. These average prices were $94.71 per Bbl for oil and $2.76 per MMBtu for natural gas for December 31, 2012. Pricing was adjusted for basis differentials by field based on our historical realized prices. (b) Our “NYMEX Strip Pricing” net proved reserves as of December 31, 2012 were calculated using oil and natural gas prices based on average annual NYMEX forward-month contract pricing in effect on such dates. For December 31, 2012, the assumed oil prices were $91.97 per Bbl in 2012, $93.22 per Bbl in 2013, $92.16 per Bbl in 2014, $89.93 per Bbl in 2015 and $88.04 per Bbl in 2016 and $86.68per Bbl held constant thereafter and the assumed natural gas prices were $3.33 per MMBtu in 2012, $3.55 per MMBtu in 2013, $3.99 per MMBtu in 2014, $4.20 per MMBtu in 2015 and $4.41 per MMBtu in 2016 and $4.65 per MMBtu held constant thereafter. Pricing was adjusted for basis differentials by field based on our historical realized prices. The “NYMEX Strip Price” net proved reserves are intended to illustrate reserve sensitivities to market expectations of commodity prices and should not be confused with the “SEC Pricing” net proved reserves as outlined above and do not comply with SEC pricing assumptions. (c)
